Order entered December 8, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00777-CV

                       JOSEPH AND NADIA ABUZAID, Appellants

                                              V.

                       MODJARRAD AND ASSOCIATES, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-06551

                                          ORDER
       Before the Court is appellee’s third unopposed motion to extend time to file appellee’s

brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed by December 19, 2016.

No further extensions will be granted absent extenuating circumstances.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE